Exhibit 10.27

LOGO [g134969ex10_27.jpg]

STOCK OPTION CONSIDERATION AGREEMENT

GRANT DATE:                     

The following Agreement is established to protect the trade secrets,
intellectual property, confidential information, customer relationships and
goodwill of Motorola Solutions, Inc. (“Motorola Solutions” or the “Company”) and
each of its subsidiaries (the “Company”) both as defined in the Motorola
Solutions Omnibus Incentive Plan of 2006 (the “2006 Plan”). Reference is made to
the employment agreement (“Employment Agreement”) by and between Gregory Q.
Brown and Motorola, Inc. dated as of the 27th day of August 2008, as amended
from time to time.

As consideration for the stock option(s) referenced in the              Motorola
Solutions, Inc. Award Document for the Motorola Solutions Omnibus Incentive Plan
of 2006 – Terms and Conditions Related to Employee Nonqualified Stock Options,
Commerce ID (the “Covered Options”), and Motorola Solutions having provided me
with Confidential Information (as defined in the Employment Agreement), I agree
to the following:

1. Sections 7(a), (b) and (c) (together, the “Restrictive Covenants”) of the
Employment Agreement are hereby incorporated by reference into this Agreement
and shall apply as if fully set forth herein mutatis mutandis and any
capitalized terms used in such Sections 7(a), (b) and (c) shall have the
meanings ascribed to such terms in the Employment Agreement. I acknowledge that
my agreement to the Restrictive Covenants is a condition of the grant of the
Covered Options.

2. I acknowledge that the Covered Options are subject to the terms and
conditions of the Company’s Policy Regarding Recoupment of Incentive Payments
upon Financial Restatement, as such policy is in effect on the grant date set
forth above (such policy, as it may be amended from time to time, including as
it may be amended to comply with Section 10D of the Exchange Act, the
“Recoupment Policy”). The Recoupment Policy provides that, in the event of
certain accounting restatements (a “Policy Restatement”) the Company’s
independent directors may require, among other things (a) cancellation of any of
the Covered Options that remain outstanding; and/or (b) reimbursement of any
gains realized in respect of the Covered Options, if and to the extent the
conditions set forth in the Recoupment Policy apply. Any determinations made by
the independent directors in accordance with the Recoupment Policy shall be
binding upon me. The Recoupment Policy is in addition to any other remedies
which may be otherwise available to the Company at law, in equity or under
contract, or otherwise required by law, including under Section 10D of the
Exchange Act.

3. I agree that by accepting the Covered Options, if I violate the Restrictive
Covenants, then, in addition to any other remedies available in law and/or
equity in any country, all of my vested and unvested Covered Options will
terminate and no longer be exercisable, and for all Covered Options exercised
within one year prior to the termination of my employment for any reason or
anytime after termination of my employment for any reason, I will immediately
pay to the Company the difference between the exercise price on the date of
grant as reflected in the Award Document for the Covered Options and the market
price of the Covered Options on the date of exercise (the “spread”).

 



--------------------------------------------------------------------------------

4. The Restrictive Covenants can be waived or modified only upon the prior
written consent of Motorola Solutions.

5. I acknowledge that the promises in this Agreement, not any employment of or
services performed by me in the course and scope of that employment, are the
sole consideration for the Covered Options. I agree the Company shall have the
right to assign this Agreement which shall not affect the validity or
enforceability of this Agreement, subject to the limitations on assignment
contained in the Employment Agreement. This Agreement shall inure to the benefit
of the assigns and successors of the Company and that references to Motorola
Solutions or the Company shall include any such assigns and successors.

6 I acknowledge that the harm caused to the Company by the breach or anticipated
breach of the Restrictive Covenants will be irreparable and I agree the Company
may obtain injunctive relief against me in addition to and cumulative with any
other legal or equitable rights and remedies the Company may have pursuant to
this Agreement, any other agreements between me and the Company for the
protection of the Company’s Confidential Information (as defined in the
Employment Agreement), or law, including the recovery of liquidated damages. I
agree that any interim or final equitable relief entered by a court of competent
jurisdiction, as specified in paragraph 9 below, will, at the request of the
Company, be entered on consent and enforced by any such court having
jurisdiction over me. This relief would occur without prejudice to any rights
either party may have to appeal from the proceedings that resulted in any grant
of such relief.

7. With respect to the Covered Options, this Agreement (and any provisions of
the Employment Agreement incorporated into this Agreement) is my entire
agreement with the Company. No waiver of any breach of any provision of this
Agreement by the Company shall be construed to be a waiver of any succeeding
breach or as a modification of such provision. The provisions of this Agreement
shall be severable and in the event that any provision of this Agreement shall
be found by any court as specified in paragraph 9 below to be unenforceable, in
whole or in part, the remainder of this Agreement shall nevertheless be
enforceable and binding on the parties. I also agree that the court may modify
any invalid, overbroad or unenforceable term of this Agreement so that such
term, as modified, is valid and enforceable under applicable law. Further, I
affirmatively state that I have not, will not and cannot rely on any
representations not expressly made herein.

8. I accept the terms of this Agreement and the above option(s) to purchase
shares of the Common Stock of the Company, subject to the terms of this
Agreement, the 2006 Plan, and any Award Document issued pursuant thereto. I am
familiar with the 2006 Plan and agree to be bound by it to the extent
applicable, as well as by the actions of the Company’s Board of Directors or any
committee thereof.

9. I agree that this Agreement (and any provisions of the Employment Agreement
incorporated into this Agreement) and the 2006 Plan, and any Award Document
issued pursuant thereto, together constitute an agreement between the Company
and me. I further agree that this Agreement is governed by the laws of Illinois,
without giving effect to any state’s principles of Conflicts of Laws, and any
legal action related to this Agreement shall be brought only in a federal or
state court

 



--------------------------------------------------------------------------------

located in Illinois, USA. I accept the jurisdiction of these courts and consent
to service of process from said courts solely for legal actions related to this
Agreement and the Covered Options.

 

 

  

 

  

    Gregory Q. Brown

    Date

       Signature        Printed Name      

     

          Commerce ID

IN ORDER FOR THE ABOVE-REFERENCED OPTION(S) TO BE AWARDED, THIS AGREEMENT,
SIGNED AND DATED, MUST BE RETURNED TO MOTOROLA SOLUTIONS c/o EXECUTIVE REWARDS
NO LATER THAN                     .

 